 

Exhibit 10.14

 

AGREEMENT FOR GUARANTEE MAXIMUM PRICE

CONSTRUCTION SERVICES

 

CHANGE ORDER

 

30 August 2004

 

Project: Wynn Las Vegas    Change Order No.: 5

“Contractor”:

MARNELL CORRAO ASSOCIATES, INC.

222 Via Marnell Way

Las Vegas, Nevada 89119

  

“Owner”:

WYNN LAS VEGAS, LLC

3131 Las Vegas Boulevard So.

Las Vegas, Nevada 89109

 

That certain Agreement for Guaranteed Maximum Price Construction Services
between Owner and Contractor for Wynn Las Vegas dated as of June 4, 2002
(“Contract”) is hereby modified as follows:

 

1. SCOPE OF WORK

 

The Scope of Work is changed as follows:

 

LAKE MOUNTAIN FEATURE

 

  (i) Description – Increase contract scope to include all Work associated with
the Lake Mountain Feature as depicted by the Contract Documents issued as of 29
July 2004. Said work includes the Lake Feature, Mountain Feature, Lake Feature
Theatrical Elements and all Equipment Rooms and Support Areas. This Change Order
reconciles the Work with the values carried in the current Guaranteed Maximum
Price Breakdown including the Mountain Feature Construction Allowance.

 

  (ii) Increase to Guaranteed Maximum Price – Total increase per MCA Change
Order No. 5 summary dated 30 August 2004.

 

Guaranteed Maximum Price Increase

   $ 44,803,884.00

Total Scope of Work Change Order No. 5 amount

   $ 44,803,884.00

 



--------------------------------------------------------------------------------

A. INCREASE TO GUARANTEED MAXIMUM PRICE.

 

The Guaranteed Maximum Price set forth in Section 3.1 of the Contract is, by
this Change Order, hereby increased from $992,672,640.00 to $1,037,476,524.00,
based on the Changes described in Paragraph 1 above. The detailed breakdown of
the foregoing increase is contained in the Revised Contractors Work and
Guaranteed Maximum Price Breakdown labeled as Revised Exhibit F and dated 31
August 2004, and attached to this Change Order. Accordingly, the original
Guaranteed Maximum Price Breakdown attached as Exhibit F to the Contract is
hereby deleted and substituted therefore is the Revised Contractors Work and
Guaranteed Maximum Price Breakdown attached hereto. From and after the date of
this Change Order, all references in the Contract Documents to the “Guaranteed
Maximum Price Breakdown” attached as Exhibit F to the Contract, shall mean and
refer to the Revised Contractors Work and Guaranteed Maximum Price Breakdown
attached hereto as Revised Exhibit F. From and after the date of this Change
Order, any and all references in the Contract Documents to the “Guaranteed
Maximum Price” shall mean the amount of $1,037,476,524.00.

 

B. PROJECT SCHEDULE

 

The current Project Schedule for the base contract scope dated 31 August 2003
and attached as Exhibit B to the Contract shall remain unchanged. The Contract
Time of 910 calendar days from Date of Commencement, and the Guaranteed Date of
Substantial Completion, as defined in Section 4.1 of the Contract, remain
unchanged by this Change Order.

 

As previously incorporated into the Agreement via Change Order No. 4 the
scheduled Completion Date for the Showroom Addition (Showroom #1) extends beyond
the base contract scope. The Guaranteed Date of Substantial Completion for the
Showroom Addition is 26 August 2005.

 

- 2 -



--------------------------------------------------------------------------------

All initial capitalized terms used in this Change Order shall have the meaning
ascribed to them in the Contract, unless otherwise defined herein. This Change
Order is effective as of 31 August 2004.

 

OWNER:       CONTRACTOR: WYNN LAS VEGAS, LLC,
a Nevada limited liability company,       MARNELL CORRAO ASSOCIATES, INC.,
a Nevada corporation By:   /s/    TODD NISBET               By:   /s/    PERRY
EIMAN        

Name:

  Todd Nisbet      

Name:

  Perry Eiman

Its:

  Assistant Secretary      

Its:

  President             ARCHITECT:            

BUTLER/ASHWORTH ARCHITECTS, LLC

            By:   /s/    GLEN ASHWORTH                    

Name:

  Glen Ashworth            

Its:

  Vice President and Secretary

 

- 3 -